Citation Nr: 1708827	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  07-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.  He subsequently had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Nevada National Guard from July 1987 to December 1990, and the Idaho National Guard from September 1993 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

After remanding the case for additional development in January 2010, May 2011, December 212, and July 2013, the Board denied the claim in a March 2015 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2015 Memorandum Decision vacated the Board's March 2015 decision and remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal, pursuant to the July 2015 Memorandum Decision.  The Court, in its decision, determined there where statements in regards to stressors for PTSD that were not considered.  The Court reasoned that the VA examination the Veteran received in February 2013 was, in part, inadequate, because it did not discuss those statements. 

The Veteran received a VA examination for PTSD in August 2009, at which time he described a history of fluctuating mood disorder that seemed to have its first onset in 1986, but which became fully manifest in 1992.  In its March 2015 decision, the Board did not mention this lay statement nor did it discuss the credibility of that statement as it pertains to the Veteran's schizoaffective disorder.  The Court found that this omission frustrated judicial review because, had the Board expressly found the lay statement credible, the February 2013 VA examiner would have been required to consider it in assessing the etiology of the Veteran's condition.  As a result, the examiner's failure to mention the Veteran's report of a fluctuating mood disorder or symptoms thereof in active service called into question the adequacy of the opinion. 

In light of this determination, the Board finds that a new examination is warranted that considers the Veteran's statement that he experienced a fluctuating mood disorder or symptoms thereof in active service in 1986.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file from January 2017.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the etiology of the Veteran's PTSD and any other currently diagnosed psychiatric disorder.  The Veteran's claim folder (including a copy of this remand) should be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the VA evaluation report. 

For purposes of the examination, the examiner is requested to assume the Veteran's statement that he experienced a fluctuating mood disorder or symptoms thereof beginning in active service in 1986 and continuing thereafter is accurate.

The examiner should review any available post-service records contained in the claims file, and take a detailed history from the Veteran. 

After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran has PTSD that is related to a corroborated, in-service stressor or is the result of fear of hostile military or terrorist activity during service.

"Fear of hostile military or terrorist activity" means the Veteran's experience of, witness of, or confrontation with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involving psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner is further requested to opine whether it is at least as likely as not that the Veteran has schizoaffective disorder or another psychiatric disorder that is related to active service.  In this regard, the examiner is further requested to comment as to whether the mood problems experienced in service in 1986 were the early manifestations of any current diagnosis, including schizoaffective disorder and schizophrenia.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


